          Case 16-01193            Doc 77       Filed 10/05/18 Entered 10/06/18 00:48:07                         Desc Imaged
                                                Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                 District of Massachusetts
Jenzack Partners, LLC,
         Plaintiff                                                                                Adv. Proc. No. 16-01193-msh
Gillis,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0101-1                  User: rmb                          Page 1 of 1                          Date Rcvd: Oct 03, 2018
                                      Form ID: aptrial                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 05, 2018.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion01.bo.ecf@usdoj.gov Oct 03 2018 23:19:18     John Fitzgerald,
                 Office of the US Trustee,   J.W. McCormack Post Office & Courthouse,
                 5 Post Office Sq., 10th Fl, Suite 1000,   Boston, MA 02109-3901
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 05, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 3, 2018 at the address(es) listed below:
              Andrew W. Evans   on behalf of Defendant Stephen J. Gillis andrew@evansevanslaw.com,
               aevans@evansevanslaw.com,lmdevansevanslaw@gmail.com,g36335@notify.cincompass.com,
               R56960@notify.bestcase.com,rebecca@evansevanslaw.com,r56960@notify.bestcase.com
              Jonathan H. Allen   on behalf of Plaintiff   Jenzack Partners, LLC jha@pcalaw.net, ll@pcalaw.net
                                                                                            TOTAL: 2
   Case 16-01193                Doc 77    Filed 10/05/18 Entered 10/06/18 00:48:07                            Desc Imaged
                                          Certificate of Notice Page 2 of 2
                                       UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF MASSACHUSETTS

In re      Stephen J. Gillis                                              Related Bankruptcy Case: 16−12273
                                                                          Chapter 7
                    Debtor                                                Judge Melvin S. Hoffman

           Jenzack Partners, LLC                                          Adversary Proceeding: 16−01193
                    Plaintiff
           vs.
           Stephen J. Gillis
                    Defendant




                                                     NOTICE OF TRIAL


PLEASE TAKE NOTICE that a TRIAL will be held on 12/12/18 at 09:30 AM before the Honorable Judge
Melvin S. Hoffman, Courtroom 2, J.W. McCormack Post Office & Court House, 5 Post Office Square, 12th Floor,
Boston, MA 02109−3945 to consider the following:

              Complaint(s)




NOTICE TO ALL PARTIES SERVED:
        1. Your rights may be affected. You should read this notice, the above referenced pleading and any related
           documents carefully and discuss them with your attorney, if you have one. If you do not have an attorney,
           you may wish to consult one.
        2. Any request for a continuance MUST be made by WRITTEN MOTION filed and served at least one (1)
           business day prior to the trial date. See MLBR 5071−1.


Date:10/3/18                                                                By the Court,

                                                                            Regina Brooks
                                                                            Deputy Clerk
                                                                            617−748−5337

Emergency Closings: To find out if the Court will be closed in case of stormy weather or other emergency, dial (617) 748−5314 or (866)
419−5695 (toll free) for a recorded message.
